CITY OF MAUMEE, APPELLANT, v. WEISNER, APPELLEE.

             [Cite as Maumee v. Weisner (1999), 87 Ohio St. 3d 295.]

Criminal law — Police officer makes an investigative stop of an automobile,

      relying solely upon a dispatch — State must demonstrate at suppression

      hearing that facts precipitating the dispatch justified a reasonable

      suspicion of criminal activity — Telephone tip can, by itself, create

      reasonable suspicion justifying an investigative stop, when.

1.    Where an officer making an investigative stop relies solely upon a dispatch,

      the state must demonstrate at a suppression hearing that the facts

      precipitating the dispatch justified a reasonable suspicion of criminal

      activity.

2.    A telephone tip can, by itself, create reasonable suspicion justifying an

      investigatory stop where the tip has sufficient indicia of reliability.

       (No. 98-2016 — Submitted September 21, 1999 — Decided December 22,

                                           1999.)

          APPEAL from the Court of Appeals for Lucas County, No. L-97-1409.

      On August 20, 1997, Patrolman Timothy Roberts of the city of Maumee

Police Department received a police dispatch concerning a suspected crime of

drunk driving in progress. The dispatch was based upon a call from an eyewitness

motorist who was following the car at that time. The caller reported the make,
color, and license plate number of the car and described it as “weaving all over the

road.” The caller also identified himself to the police dispatcher, providing his

name and cellular and home phone numbers. The caller continued to follow the

car, describing its activities while Patrolman Roberts attempted to locate it. When

the caller alerted the dispatcher that the car had stopped at a railroad crossing,

Roberts pulled into a parking lot opposite the railroad crossing to wait. After the

train passed, Roberts spotted the car and radioed for verification. Approximately

thirty to forty seconds elapsed, during which Roberts did not witness the car either

driving erratically or weaving. After receiving confirmation from the dispatcher,

Roberts stopped the car, questioned the driver, Glenn Weisner, and arrested him

for driving under the influence of alcohol in violation of Maumee Codified

Ordinances 333.01(a)(1).    Weisner later submitted to breath analysis and was

charged with operating a motor vehicle while having a prohibited concentration of

alcohol in violation of Maumee Codified Ordinances 331.01(a)(3).

      Weisner moved to suppress the evidence obtained from Roberts’s stop of his

car. At the hearing, the city called only Roberts to testify as to the events of that

night. The trial court considered his testimony sufficient to show that he had

reasonable suspicion that Weisner was driving under the influence and denied

Weisner’s motion to suppress. Weisner then pleaded no contest to violating


                                         2
Maumee Codified Ordinances 333.01(a)(3) and was sentenced to serve three days

in a drunk-driving intervention program.

      Weisner appealed the constitutionality of the stop to the court of appeals.

That court reversed the trial court’s decision, holding that the city had failed to

meet its burden of proving that the dispatcher had reasonable suspicion to issue the

dispatch.   Maumee v. Weisner (Aug. 21, 1998), Lucas App. No. L-97-1409,

unreported, 1998 WL 526772.        The cause is now before the court upon the

allowance of a discretionary appeal to decide the constitutionality of a stop based

upon a citizen informant’s telephone tip.

                              __________________

      John B. Arnsby, Maumee Municipal Prosecutor, for appellant.

      Bischoff, Kenney & Niehaus and Stephen M. Sadowski, for appellee.

      Betty D. Montgomery, Attorney General, Edward B. Foley, State Solicitor,

and Stephen P. Carney, Associate Solicitor, urging reversal for amicus curiae,

Ohio Attorney General.

      David H. Bodiker, Ohio Public Defender, David Hanson and Siobhan

O’Keeffe, Assistant State Public Defenders, urging affirmance for amicus curiae,

Ohio Public Defender.

                              __________________


                                            3
       COOK, J. This case involves a Fourth Amendment challenge to an officer’s

stop of a suspected drunk driver. Specifically, we have been asked to determine

whether a citizen informant’s telephone tip may provide the sole basis for an

officer’s stop of a motorist suspected of driving under the influence. We resolve

this issue in favor of the city of Maumee and hold that a telephone tip can, by

itself, create reasonable suspicion justifying an investigative stop where the tip has

sufficient indicia of reliability.

                    I.     Burden of Proof at Suppression Hearing

                                           A

       As a preliminary matter, we must resolve a debate among Ohio appellate

courts concerning the state’s burden of proof at a suppression hearing. Despite the

focus of the parties’ briefs, it was upon this issue that the appellate court’s decision

turned.    Specifically in conflict is whether he state must prove, when an

investigative stop is made in sole reliance upon a police dispatch, that the

information known to the officer issuing the dispatch was sufficient to justify the

stop, or whether the stopping officer’s testimony that he relied upon the dispatch is,

by itself, sufficient. Following State v. Hill (1981), 3 Ohio App. 3d 10, 3 OBR 10,

443 N.E.2d 198, the court below held that the state is required to prove that the

information known to the dispatcher was sufficient to raise a reasonable suspicion


                                           4
of criminal activity. Concluding that the city failed to meet this burden of proof,

the appellate court reversed the trial court’s decision.

      Generally, at a suppression hearing, the state bears the burden of proving

that a warrantless search or seizure meets Fourth Amendment standards of

reasonableness. 5 LaFave, Search and Seizure (3 Ed.1996), Section 11.2(b). In the

case of an investigative stop, this typically requires evidence that the officer

making the stop was aware of sufficient facts to justify it. Terry v. Ohio (1968),

392 U.S. 1, 22, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889, 906.            But when an

investigative stop is made in sole reliance upon a police dispatch, different

considerations apply.

      A police officer need not always have knowledge of the specific facts

justifying a stop and may rely, therefore, upon a police dispatch or flyer. United

States v. Hensley (1985), 469 U.S. 221, 231, 105 S. Ct. 675, 681, 83 L. Ed. 2d 604,

613. This principle is rooted in the notion that “effective law enforcement cannot

be conducted unless police officers can act on directions and information

transmitted by one officer to another and that officers, who must often act swiftly,

cannot be expected to cross-examine their fellow officers about the foundation for

the transmitted information.” Id. at 231, 105 S.Ct. at 682, 83 L. Ed. 2d at 614,

quoting United States v. Robinson (C.A.9, 1976), 536 F.2d 1298, 1299. When a


                                           5
dispatch is involved, therefore, the stopping officer will typically have very little

knowledge of the facts that prompted his fellow officer to issue the dispatch. The

United States Supreme Court has reasoned, then, that the admissibility of the

evidence uncovered during such a stop does not rest upon whether the officers

relying upon a dispatch or flyer “were themselves aware of the specific facts which

led their colleagues to seek their assistance.” It turns instead upon “whether the

officers who issued the flyer” or dispatch possessed reasonable suspicion to make

the stop. (Emphasis sic.)     Id. at 231, 105 S.Ct. at 681, 83 L. Ed. 2d at 613

(discussing and applying Whiteley v. Warden, Wyoming State Penitentiary [1971],

401 U.S. 560, 91 S. Ct. 1031, 28 L. Ed. 2d 306, to reasonable suspicion in the

context of a police flyer). Thus, “[i]f the flyer has been issued in the absence of a

reasonable suspicion, then a stop in the objective reliance upon it violates the

Fourth Amendment.” Hensley, 469 U.S. at 232, 105 S.Ct. at 682, 83 L. Ed. 2d at

614.

       Many courts in Ohio and other jurisdictions have interpreted Hensley and

Whiteley to require proof at the suppression hearing that the officers issuing the

dispatch possessed sufficient knowledge of facts or information to justify the stop,

where the stopping officer himself did not. See State v. Hill, supra; State v.

Ramsey (Sept. 20, 1990), Franklin App. Nos. 89AP-1298 and 89AP-1299,


                                         6
unreported, 1990 WL 135867.         Other Ohio courts have held instead that an

officer’s statement that he relied upon a dispatch is, by itself, sufficient to justify

the stop, regardless of the knowledge of the officer issuing the dispatch. See, e.g.,

State v. Good (1987), 37 Ohio App. 3d 174, 525 N.E.2d 527; State v. Janda (Apr.

14, 1993), Lorain App. No. 92CA005416, unreported, 1993 WL 120549. See,

also, State v. Penn (Aug. 2, 1994), Franklin App. No. 93AP-953, unreported, 1994
WL 409758.

      We believe the latter approach is inconsistent with United States Supreme

Court precedent and fails to adequately protect the citizen’s Fourth Amendment

rights. Accordingly, we clarify here that where an officer making an investigative

stop relies solely upon a dispatch, the state must demonstrate at a suppression

hearing that the facts precipitating the dispatch justified a reasonable suspicion of

criminal activity.

                                          B

      Given that the state must present evidence of the facts known to the

dispatcher in these situations, the next question concerns the type of evidence that

may be used for this purpose. The appellate court below concluded that the city’s

failure to offer the testimony of either the dispatcher or the citizen informant

rendered its evidence insufficient. In this assessment of the sufficiency of the


                                          7
evidence, however, the court, without explanation, ignored Roberts’s testimony

about the facts relayed from the caller to the dispatcher. While a stopping officer

in a dispatch situation will typically be unaware of the facts known to the

dispatcher, this case is different. Here, Roberts testified that the dispatcher relayed

to him the facts precipitating the dispatch.1

      We believe that the appellate court should have considered Roberts’s

testimony in assessing whether the facts known to the dispatcher were sufficient to

justify the stop. First, we note that the hearsay rule does not preclude courts’

consideration of this evidence, because “[a]t a suppression hearing, the court may

rely on hearsay and other evidence, even though that evidence would not be

admissible at trial.” United States v. Raddatz (1980), 447 U.S. 667, 679, 100 S. Ct.
2406, 2414, 65 L. Ed. 2d 424, 425. We further note that no one argued at any point

in the proceedings that the officer’s testimony was unreliable. Roberts’s testimony

regarding the information that the dispatcher knew, therefore, should have been

analyzed to determine whether the burden was met.

      Given that this evidence should have been considered, we turn now to our

analysis of the facts known to the dispatcher. Specifically, we must determine

whether those facts, which came solely from a citizen informant’s tip, were

sufficient to create a reasonable suspicion justifying the stop.


                                           8
                           II.    Reasonable Suspicion

      The proscriptions of       the Fourth Amendment impose a standard of

reasonableness upon the exercise of discretion by government officials. Delaware

v. Prouse (1979), 440 U.S. 648, 653-654, 99 S. Ct. 1391, 1396, 59 L. Ed. 2d 660,

667. “Thus, the permissibility of a particular law enforcement practice is judged

by balancing its intrusion on the individual’s Fourth Amendment interests against

its promotion of legitimate governmental interests.” Id. at 654, 99 S.Ct. at 1396,
59 L. Ed. 2d at 667-668.       To justify a particular intrusion, the officer must

demonstrate “specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392
U.S. at 21, 88 S.Ct. at 1880, 20 L. Ed. 2d at 906.

      The United States Supreme Court has interpreted the Fourth Amendment to

permit police stops of motorists in order to investigate a reasonable suspicion of

criminal activity.   Id. at 22, 88 S.Ct. at 1880, 20 L. Ed. 2d at 906-907.       The

reasonable suspicion necessary for such a stop, however, eludes precise definition.

Rather than involving a strict, inflexible standard, its determination involves a

consideration of “the totality of the circumstances.” United States v. Cortez

(1981), 449 U.S. 411, 417, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621, 628-629. Under

this analysis, “both the content of information possessed by police and its degree


                                         9
of reliability” are relevant to the court’s determination. Alabama v. White (1990),

496 U.S. 325, 330, 110 S. Ct. 2412, 2416, 110 L. Ed. 2d 301, 309.

      Where, as here, the information possessed by the police before the stop

stems solely from an informant’s tip, the determination of reasonable suspicion

will be limited to an examination of the weight and reliability due that tip. See id.

The appropriate analysis, then, is whether the tip itself has sufficient indicia of

reliability to justify the investigative stop. Factors considered “ ‘highly relevant in

determining the value of [the informant’s] report’ ” are the informant’s veracity,

reliability, and basis of knowledge. Id. at 328, 110 S.Ct. at 2415, 110 L. Ed. 2d at

308, quoting Illinois v. Gates (1983), 462 U.S. 213, 230, 103 S. Ct. 2317, 2328, 76
L. Ed. 2d 527, 543.

      To assess the existence of these factors, it is useful to categorize informants

based upon their typical characteristics. Although the distinctions between these

categories are somewhat blurred, courts have generally identified three classes of

informants: the anonymous informant, the known informant (someone from the

criminal world who has provided previous reliable tips), and the identified citizen

informant. While the United States Supreme Court discourages conclusory analysis

based solely upon these categories, insisting instead upon a totality of the

circumstances review, it has acknowledged their relevance to an informant’s


                                          10
reliability. The court has observed, for example, that an anonymous informant is

comparatively unreliable and his tip, therefore, will generally require independent

police corroboration. Alabama v. White, 496 U.S. at 329, 110 S.Ct. at 2415, 110
L. Ed. 2d at 308.     The court has further suggested that an identified citizen

informant may be highly reliable and, therefore, a strong showing as to the other

indicia of reliability may be unnecessary: “[I]f an unquestionably honest citizen

comes forward with a report of criminal activity—which if fabricated would

subject him to criminal liability—we have found rigorous scrutiny of the basis of

his knowledge unnecessary.” Illinois v. Gates, 462 U.S. at 233-234, 103 S.Ct. at

2329-2330, 76 L. Ed. 2d at 545.

      In light of these principles, federal courts have routinely credited the

identified citizen informant with greater reliability. In United States v. Pasquarille

(C.A.6, 1994), 20 F.3d 682, 689, for instance, the Sixth Circuit presumed the report

of a citizen informant to be reliable because it was based on firsthand observations

as opposed to “ ‘idle rumor or irresponsible conjecture,’ ” quoting United States v.

Phillips (C.A.5, 1984), 727 F.2d 392, 397. Likewise, the Tenth Circuit has held

that the statement of an ordinary citizen witness is entitled to more credence than

that of a known informant. “ ‘Courts are much more concerned with veracity when

the source of the information is an informant from the criminal milieu rather than


                                         11
an average citizen * * * in the position of a crime * * * witness.’ ” Easton v.

Boulder (C.A.10, 1985), 776 F.2d 1441, 1449, quoting LaFave, Search and Seizure

(1978) 586-587. See, also, Edwards v. Cabrera (C.A.7, 1995), 58 F.3d 290, 294.

      Many Ohio appellate courts have also accorded the identified citizen witness

higher credibility. In fact, several have used this principle to uphold a telephone

tip made in fact situations nearly mirroring this one. In State v. Loop (Mar. 14,

1994), Scioto App. No. 93CA2153, unreported, 1994 WL 88041, for instance, the

court held that a telephone call from a citizen stating that a motorist might be

having a seizure was sufficient to justify an investigative stop that produced

evidence of drunken driving. The court reasoned that “ ‘[i]nformation from an

ordinary citizen who has personally observed what appears to be criminal conduct

carries with it indicia of reliability and is presumed to be reliable.’ ” Id. at 5,

quoting State v. Carstensen (Dec. 18, 1991), Miami App. No. 91-CA-13,

unreported, at *4, 1991 WL 270665. The Carstensen court found a stop based

upon a 911 call describing a drunk driver sufficiently justified, although the

informant there was unidentified. See, also, Fairborn v. Adamson (Nov. 17, 1987),

Greene App. No. 87-CA-13, unreported, at 4-5, 1987 WL 20264; State v. Jackson

(Mar. 4, 1999), Montgomery App. No. 17226, unreported, at *5, 1999 WL 115010,

observing generally that “ ‘a tip from an identified citizen informant who is a


                                        12
victim or witnesses a crime is presumed reliable, particularly if the citizen relates

his or her basis of knowledge,’ ” quoting Centerville v. Gress (June 19, 1998),

Montgomery App. No. 16899, unreported, at *4-5, 1998 WL 321014.

      Given the greater degree of reliability typically accorded the identified

informant, the central issue disputed between the parties is whether the informant

here should be considered identified or anonymous.               Because Weisner

characterizes the motorist as an anonymous informant, he contends that additional

corroborating facts from the officer would have been necessary to create a

reasonable suspicion. Although the motorist identified himself, Weisner argues

that the identification easily could have been fabricated and therefore adds nothing

to his reliability. The city of Maumee and amicus curiae Ohio Attorney General

urge that the information provided by the citizen informant was sufficient to

identify him and therefore to accord him greater reliability. Identified citizen

witnesses, they insist, are presumptively reliable because of their motivation, their

basis of knowledge, and their identification. Thus, the issue becomes whether the

information provided by the informant was adequate to consider him identified.

      Courts have been lenient in their assessment of the type and amount of

information needed to identify a particular informant. Many courts have found, for

instance, that identification of the informant’s occupation alone is sufficient. In


                                         13
United States v. Pasquarille, supra, the court concluded that, although the

informant’s name was unknown, information that he was a transporter of prisoners

was enough to remove him from the anonymous informant category. Likewise, in

Edwards v. Cabrera, supra, the court was satisfied with the knowledge that the

informant was a bus driver whose identity was ascertainable. See, also, State v.

Loop, supra. Furthermore, at least one court has considered simple face-to-face

contact to be enough. In State v. Ramey (1998), 129 Ohio App. 3d 409, 717 N.E.2d
1153, the court held that an unnamed informant who flagged down an officer to

provide information concerning a suspected drunk driver was in no way

“anonymous”:     “There is nothing even remotely anonymous, clandestine, or

surreptitious about a citizen stopping a police officer on the street to report

criminal activity.” Id. at 416, 717 N.E.2d at 1158.

      Viewing the information here in this context, we are convinced that it was

sufficient to identify the informant and remove him from the anonymous informant

category. It is undisputed that the informant provided identifying information

including his name, his cellular phone number, and his home phone number. We

are unpersuaded by Weisner’s argument that the identification is worthless because

it could have been fabricated. The caller’s continued contact with the police

dispatcher throughout the incident sharply reduces that possibility. In fact, we


                                         14
infer from his willingness to continue assisting Patrolman Roberts that he may

have considered face-to-face police contact a possibility. With that in mind, he

would have been unlikely to offer a false report because of the potential

consequences. We believe that greater credibility may be due an informant such as

this who initiates and permits extended police contact rather than one who phones

in a tip and retreats from any further police interaction. Accordingly, we consider

the citizen informant to have identified himself sufficiently to accord him greater

reliability than an anonymous informant.

      Having resolved this issue, we emphasize that our categorization of the

informant as an identified citizen informant does not itself determine the outcome

of this case. Instead it is one element of our totality of the circumstances review of

this informant’s tip, weighing in favor of the informant’s reliability and veracity.

Continuing our review, we believe that the informant’s basis of knowledge also

furthers his credibility. Typically, a personal observation by an informant is due

greater reliability than a secondhand description. Gates, 462 U.S. at 233-234, 103

S.Ct. at 2329-2330, 76 L. Ed. 2d at 545. Here, the citizen’s tip constituted an

eyewitness account of the crime. His version of that night was not mere rumor or

speculation—it was a firsthand report of the events as they happened.            Also

significant is the fact that the tip was an exact relay of the circumstances as they


                                         15
were occurring. Immediately upon witnessing the events, the citizen described

them to the dispatcher. This immediacy lends further credibility to the accuracy of

the facts being relayed, as it avoids reliance upon the informant’s memory.

        We also believe that the informant’s motivation supports the reliability of his

tip. According to the evidence, the informant reported that Weisner was weaving

all over the road. He made this report from the perspective of a motorist sharing

the road with an another motorist driving erratically. We can reasonably infer

from these circumstances that he considered Weisner a threat to him personally as

well as to other motorists and that he was motivated, therefore, not by dishonest

and questionable goals, but by his desire to eliminate a risk to the public’s safety.

        Taken together, these factors persuade us that the informant’s tip is

trustworthy and due significant weight. The informant was an identified citizen

who based his knowledge of the facts he described upon his own observations as

the events occurred. As a result, his tip merits a high degree of credibility and

value, rendering it sufficient to withstand the Fourth Amendment challenge

without independent police corroboration. Accordingly, the dispatch based upon

this tip was issued on sufficient facts to justify Patrolman Roberts’s investigative

stop.

        The judgment of the court of appeals is reversed.


                                          16
                                                                 Judgment reversed.

      DOUGLAS, PFEIFER and LUNDBERG STRATTON, JJ., concur.

      MOYER, C.J., BOWMAN and F.E. SWEENEY, JJ., dissent.

      DONNA BOWMAN, J., of the Tenth Appellate District, sitting for RESNICK, J.

FOOTNOTE:

1.    Roberts’s testimony suggests that he may have learned of some of the facts

after the stop was completed. Were it clear that he possessed all the information

known to the dispatcher about the caller at the time he made the stop, we could

have analyzed Roberts’s own reasonable suspicion, without considering the

dispatcher.   We require evidence of the dispatcher’s knowledge not as an

additional burden upon the state, but only to allow the stopping officer to rely upon

the dispatch without his having to cross-examine the dispatcher as to his basis of

knowledge. See United States v. Hensley and United States v. Robinson, supra.

                               __________________

      FRANCIS E. SWEENEY, Sr., J., dissenting. Respectfully, I dissent. In my

opinion, a telephone caller’s unverified report of erratic driving does not, standing

alone, provide reasonable suspicion to warrant an investigative traffic stop. It is

imperative that law enforcement officers possess a reasonable and articulable

suspicion to warrant an investigative stop of a vehicle. While deterrence of drunk


                                         17
driving remains of utmost importance, this policy needs to be carefully balanced

against an individual’s constitutional right to be free from unreasonable searches

and seizures. An individual’s Fourth Amendment right should not be forfeited

simply to promote this public policy.

      The cornerstone of the Fourth Amendment is the right of the people to be

free from unreasonable searches and seizures. Terry v. Ohio (1968), 392 U.S. 1,

88 S. Ct. 1868, 20 L. Ed. 2d 889. In the context of an investigatory stop of an

automobile, the stopping of the car and detaining its occupants constitute a seizure.

Delaware v. Prouse (1979), 440 U.S. 648, 653, 99 S. Ct. 1391, 1396, 59 L. Ed. 2d
660, 667. However, the Fourth Amendment is not violated if the officer has

reasonable suspicion, based on articulable facts, that the person stopped has

engaged, is engaged, or is about to engage in criminal activity. Terry v. Ohio, 392
U.S. at 21, 88 S.Ct. at 1880, 20 L. Ed. 2d at 906; Delaware v. Prouse, 440 U.S. at

653-655, 99 S.Ct. at 1396-1397, 59 L. Ed. 2d at 667-668.

      In forming reasonable suspicion, a police officer may rely on outside

information provided directly to him, such as tips from informants, or on

information relayed to him via a flyer or radio dispatch. Adams v. Williams (1972),

407 U.S. 143, 92 S. Ct. 1921, 32 L. Ed. 2d 612; United States v. Hensley (1985), 469
U.S. 221, 105 S. Ct. 675, 83 L. Ed. 2d 604. However, where an informant’s tip is


                                         18
relied upon, the informant’s veracity and reliability and his basis for knowledge

must be assessed under the totality of the circumstances to determine whether the

tip establishes reasonable suspicion. Illinois v. Gates (1983), 462 U.S. 213, 103
S. Ct. 2317, 76 L. Ed. 2d 527. Where the tip is from an anonymous caller, the tip,

standing alone, will rarely provide the reasonable suspicion necessary for an

investigative stop. Alabama v. White (1990), 496 U.S. 325, 110 S. Ct. 2412, 110
L. Ed. 2d 301. However, if corroborated by independent police work, that tip may

be a sufficient basis for the stop. Id. In contrast, where a tip is received from a

known informant and the details of the tip are easily verifiable, that tip has greater

indicia of reliability. Adams, supra. Regardless of whether the informant is

known or anonymous, each case must be evaluated under the totality of the

circumstances.

      In this case, the arresting officer relied solely on information relayed to him

from the radio dispatch, which, in turn, was based on information from an

unverified cellular telephone caller. The majority justifies the stop by holding that

the tip was reliable because it was made by a citizen-informant who identified

himself sufficiently to police, personally observed erratic driving, and then relayed

the information to police as it was happening. The majority further concludes that

the tip was reliable because it can be inferred that the informant had a strong


                                         19
motivation to report the erratic driving, i.e., to promote the safety of the roadway.

From these facts, the majority concludes that the informant’s tip was highly

credible and can withstand scrutiny under the Fourth Amendment.

      The fact that the informant provided the dispatching officer with his name

and phone number and a brief description of the vehicle and its location does not,

in and of itself, make him a reliable source of information. See State v. Ramsey

(Sept. 20, 1990), Franklin App. Nos. 89AP-1298 and 89AP-1299, unreported, 1990
WL 135867. In fact, since the caller’s identity was never verified, the informant is

more akin to an anonymous caller. As aptly noted by the Washington Supreme

Court, “[t]he reliability of an anonymous telephone informant is not significantly

different from the reliability of a named but unknown telephone informant. Such

an informant could easily fabricate an alias, and thereby remain, like an

anonymous informant, unidentifiable.” State v. Sieler (1980), 95 Wash.2d 43, 48,

621 P.2d 1272, 1275.       It is therefore illogical to presume that an unverified

citizen’s report of erratic driving is inherently reliable.      Cf. United States v.

Pasquarille (C.A.6, 1994), 20 F.3d 682, 689. Nor should the supposed motivation

behind an informant’s tip be used to test the reliability of the tip, particularly where

the informant was never contacted by the arresting officer or called to the witness

stand to explain his reasons for providing police with this information.


                                          20
      Had the veracity and reliability of the informant’s tip been corroborated, or

had the officer followed appellee for a longer time and himself witnessed erratic

driving, then there would indeed have been sufficient indicia of reliability to make

the stop. However, that was not done. Instead, the officer who made the stop

relied solely on the dispatch report and then followed appellee’s car for

approximately thirty to forty seconds. In that short time, the officer admits, he did

not observe any weaving or any other erratic driving to lead him to believe that

appellee was committing a crime. Nevertheless, he stopped appellee’s vehicle.

      Under the totality of the circumstances, I believe that the arresting officer

lacked reasonable and articulable suspicion to stop appellee’s vehicle, and

consequently violated appellee’s constitutional rights. Since I believe that the

police lacked justification to stop appellee’s vehicle, in my opinion appellee’s

Fourth Amendment rights were violated.          Accordingly, I would affirm the

judgment of the court of appeals.

      MOYER, C.J., and BOWMAN, J., concur in the foregoing dissenting opinion.




                                         21